[ex103cformofoptionagreem001.jpg]
EXHIBIT 10.3C NON-QUALIFIED STOCK OPTION AGREEMENT OF REXNORD CORPORATION THIS
AGREEMENT (this “Agreement”), dated as of ___________________ (the “Grant Date”)
is made by and between Rexnord Corporation, a Delaware corporation (the
“Corporation”), and _____________, an employee of the Corporation or one of its
Subsidiaries (the “Optionee”). WHEREAS, the Corporation wishes to afford the
Optionee the opportunity to purchase shares of its common stock (“Common
Stock”); WHEREAS, the Corporation wishes to carry out the purpose of the Rexnord
Corporation Performance Incentive Plan (as may be amended , restated or revised
from time to time, the “Plan”), the terms of which are hereby incorporated by
reference and made a part of this Agreement; and WHEREAS, the Administrator, as
defined in the Plan, (i) has determined that it would be to the advantage and in
the best interests of the Corporation and its stockholders to grant the
Non-Qualified Stock Option provided for herein (the “Option”) to the Optionee as
an inducement for the Optionee to enter into or remain in the employ of the
Corporation or one of its Subsidiaries and as an incentive for increased efforts
by the Optionee during such employment, and (ii) has instructed the officers of
the Corporation to issue said Option. NOW, THEREFORE, in consideration of the
mutual covenants herein contained and other good and valuable consideration,
receipt and sufficiency of which is hereby acknowledged, the parties hereto do
hereby agree as follows: ARTICLE I GRANT OF OPTION Section 1.1 Grant of Option
In consideration of the Optionee’s agreement to enter into or remain in the
employ of the Corporation or one of its Subsidiaries and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, on the date hereof the Corporation irrevocably grants to the
Optionee the Option to purchase any part or all of an aggregate of ________
shares of Common Stock upon the terms and conditions set forth in the Plan and
this Agreement. Section 1.2 Option Price The purchase price of the shares of
Common Stock covered by the Option shall be $_________ per share (without
commission or other charge). 1



--------------------------------------------------------------------------------



 
[ex103cformofoptionagreem002.jpg]
Section 1.3 Option Subject to Plan The Option granted hereunder is subject to
the terms and provisions of the Plan, including without limitation, Sections 7.5
and 8.9 of the Plan. Capitalized terms used in this Agreement and not defined
herein shall have the meaning given to such terms in the Plan. ARTICLE II
EXERCISABILITY OF OPTION Section 2.1 Commencement of Option Exercisability (a)
This Option shall become exercisable in accordance with the schedule established
by the Administrator at the time of grant and set forth below: •
_______________________; • _______________________; • _______________________.
(b) No portion of the Option which is unvested at the Optionee’s termination of
employment shall thereafter become vested. Section 2.2 Duration of Option
Exercisability Any portion of the Option which becomes vested pursuant to
Section 2.1 shall remain vested and may be exercised until the Option expires
pursuant to Section 2.3. Section 2.3 Expiration of Option The Option may not be
exercised to any extent by any person after the first to occur of any of the
following events: (a) The expiration of ________ years from the date the Option
was granted; (b) If the Optionee’s termination of employment is for any reason
other than (i) by the Corporation or any Subsidiary of the Corporation for
Cause, or (ii) on account of the Optionee’s death or disability (as defined in
Section 22(e)(3) of the Code), the ninetieth (90th) day following the date of
the Optionee’s termination of employment; (c) The date of the Optionee’s
termination of employment by the Corporation or any Subsidiary of the
Corporation for Cause; or (d) If the Optionee’s termination of employment is on
account of the Optionee’s death or disability (within the meaning of Section
22(e)(3) of the Code), the expiration of 12 months from the date of the
Optionee’s termination of employment. 2



--------------------------------------------------------------------------------



 
[ex103cformofoptionagreem003.jpg]
Section 2.4 Definition of Cause For purposes of this Agreement, “Cause” shall
have the meaning ascribed to it in the Plan. Section 2.5 Partial Exercise of
Option Any vested portion of the Option or the entire Option, if then wholly
vested, may be exercised in whole or in part at any time prior to the time when
the Option or portion thereof expires; provided, however, that each partial
exercise shall be for not less than 100 shares of Common Stock and shall be for
whole shares of Common Stock only. Section 2.6 Exercise of Option This Option
shall be exercised by the Optionee delivering a written notice to the
Corporation specifying the number of shares the Optionee desires to purchase,
and by paying the Corporation the option price for the shares being acquired at
the time. The option purchase price may be paid by means of any lawful
consideration as determined by the Administrator and permitted by Section 5.5 of
the Plan. ARTICLE III RESTRICTIVE COVENANTS Section 3.1 Reasonableness of
Restrictions The Optionee acknowledges that the Optionee has had and will
continue to have access to Confidential Information (as defined below), that
such Confidential Information is of economic value to the Corporation and its
Subsidiaries, that such Confidential Information would be of value to a
competitor of the Corporation and/or one of its Subsidiaries in competing
against the Corporation and/or one of its Subsidiaries, and that it would be
unfair for the Optionee to exploit such Confidential Information for the
Optionee’s personal benefit or for the benefit of a competitor. The Optionee
further acknowledges that the Optionee has had and/or will have an opportunity
to learn about, and develop relationships with, customers of the Corporation
and/or its Subsidiaries and that the Corporation and its Subsidiaries have a
legitimate interest in protecting relationships with such customers, and that it
would be unfair for the Optionee to exploit information the Optionee has learned
about such customers and relationships which the Optionee has developed with
such customers for the Optionee’s personal benefit or for the benefit of a
competitor. The Optionee further acknowledges that the Corporation and its
Subsidiaries currently market and sell products and services to customers
throughout the United States and that the Optionee’s job duties have included
and/or will include contact with products that are marketed throughout the
entire United States and that the Confidential Information to which the Optionee
has had and/or and will have access to, and the Optionee’s customer knowledge
and contacts and relationships, would be of value to a competitor in competing
against the Corporation and/or one of its Subsidiaries anywhere in the United
States. Accordingly, the Optionee acknowledges that the protections provided to
the Corporation and its Subsidiaries in this Article III are reasonable and
necessary to protect the legitimate interests of the Corporation and its
Subsidiaries and that abiding by the Optionee’s obligations under this Article
III will not impose an undue hardship on the Optionee. 3



--------------------------------------------------------------------------------



 
[ex103cformofoptionagreem004.jpg]
Section 3.2 Restricted Services Obligation For a period of two years following
the end, for whatever reason, of the Optionee’s employment with the Corporation
or any of its Subsidiaries, the Optionee agrees not to directly or indirectly
provide Restricted Services to any Competitor respecting its operations in the
United States. For purposes of this Section, (i) “Restricted Services” means
services of any kind or character comparable to those the Optionee provided to
the Corporation or any of its Subsidiaries during the one year period preceding
the end of the Optionee’s employment with the Corporation or any of its
Subsidiaries, and (ii) “Competitor” means any business located in the United
States which is engaged in the development and/or sale of any product line or
service offering that is substantially similar to (and thus competitive with) a
product line or service offering sold by the Corporation or any of its United
States Subsidiaries for which the Optionee had direct managerial responsibility
during the last year of the term of the Optionee’s employment with the
Corporation or any of its United States Subsidiaries. Section 3.3 Customer
Non-Solicitation For a period of two years following the end, for whatever
reason, of the Optionee’s employment with the Corporation or any of its
Subsidiaries, the Optionee agrees not to directly or indirectly attempt to sell
or otherwise provide to any Restricted Customer any goods, products or services
of the type or substantially similar to the type sold or otherwise provided by
the Corporation or any of its Subsidiaries (and thus competitive with such
goods, products or services) for which the Optionee was employed during the
twelve months prior to termination of the Optionee’s employment. For purposes of
this Section 3.3, “Restricted Customer” means any individual or entity (i) for
whom/which the Corporation or any of its Subsidiaries provided goods, products
or services, and (ii) with whom/which the Optionee was the primary contact on
behalf of the Corporation during the Optionee’s last twelve months of employment
or about whom/which the Optionee acquired non-public information during the
Optionee’s last twelve months of employment that would be of benefit to the
Optionee in selling or attempting to sell such goods, products or services in
competition with the Corporation or any of its Subsidiaries. Section 3.4
Non-Solicitation of Employees During the term of the Optionee’s employment with
the Corporation or any of its Subsidiaries and for a period of one year
thereafter, the Optionee shall not directly or indirectly encourage any employee
of the Corporation or any of its United States Subsidiaries with whom the
Optionee has worked to terminate his or her employment with the Corporation or
any such Subsidiary or solicit such an individual for employment outside the
Corporation or any of its Subsidiaries in a manner which would end or diminish
that employee’s services to the Corporation or any of its Subsidiaries. Section
3.5 Non-Disparagement During the term of the Optionee’s employment with the
Corporation or any of its Subsidiaries and thereafter in perpetuity, the
Optionee shall not knowingly disparage, criticize, or otherwise make derogatory
statements regarding the Corporation or any of its affiliates, Subsidiaries,
successors, directors, officers, customers or suppliers. During the term of the
4



--------------------------------------------------------------------------------



 
[ex103cformofoptionagreem005.jpg]
Optionee’s employment with the Corporation or any of its Subsidiaries and
thereafter in perpetuity, none of the Corporation, Rexnord LLC, nor any of their
respective officers shall knowingly disparage, criticize, or otherwise make
derogatory statements regarding the Optionee. The restrictions of this Section
3.5 shall not apply to any statements that are made truthfully in response to a
subpoena or other compulsory legal process. Section 3.6 Non-Disclosure of
Confidential Information (a) The Optionee shall maintain in confidence and shall
not directly, indirectly or otherwise, use, disseminate, disclose, publish or
otherwise misappropriate, or use for the Optionee’s benefit or the benefit of
any Person, or deliver to any Person any Confidential Information (as defined
herein) or trade secrets of the Corporation. “Confidential Information” means
any document, record, notebook, computer program or similar repository of or
containing, any confidential or proprietary information of or relating to the
Corporation or any of its Subsidiaries, including, without limitation,
information with respect to the Corporation’s or any of its Subsidiary’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status,
compensation paid to employees or other terms of employment. Confidential
Information shall be defined to exclude information which is or becomes public
knowledge through no fault of the Optionee, or which was known to the Optionee
before the start of the Optionee’s earliest relationship with the Corporation or
any of its Subsidiaries, or which is otherwise not subject to protection under
applicable law. The Optionee’s obligations under this Section 3.6 shall apply
for so long as the Optionee continues in the employment of the Corporation or
any of its Subsidiaries and for two years following the termination of such
employment, for whatever reason, as to any Confidential Information that does
not constitute a trade secret under applicable law. As to any Confidential
Information that does constitute a trade secret under applicable law, the
Optionee agrees that the Optionee’s obligations under this Section 3.6 shall
apply for so long as the item qualifies as a trade secret. (b) The Optionee is
advised that he or she may not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and provided that such
disclosure is solely for the purpose of reporting or investigating a suspected
violation of the law, or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, provided that such filing is made under seal.
Additionally, in the event the Optionee files a lawsuit against the Corporation
for retaliation by the Corporation against the Optionee for reporting a
suspected violation of law, the Optionee has the right to provide trade secret
information to the Optionee's attorney and use the trade secret information in
the court proceeding, although the Optionee must file any document containing
the trade secret under seal and may do not disclose the trade secret, except
pursuant to court order. 5



--------------------------------------------------------------------------------



 
[ex103cformofoptionagreem006.jpg]
Section 3.7 Return of Corporation Property All correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Corporation’s or any
of its Subsidiary’s customers, business plans, marketing strategies, products or
processes, whether confidential or not, is the property of the Corporation (the
“Corporation Property”). Accordingly, upon the Optionee’s termination of
employment for any reason, the Optionee shall promptly deliver to the
Corporation all such Corporation Property, including any and all copies of any
such Corporation Property, and shall not make any notes of or relating to any
information contained in any such Corporation Property. The Optionee may respond
to a lawful and valid subpoena or other legal process but shall give the
Corporation the earliest possible notice thereof, shall, as much in advance of
the return date as possible, make available to the Corporation and its counsel
the documents and other information sought and shall assist such counsel in
resisting or otherwise responding to such process. Section 3.8 Injunctive Relief
The Optionee hereby acknowledges that a breach of the covenants contained in
this Article III will cause irreparable damage to the Corporation and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, the Optionee hereby agrees that, in the event of an actual or
threatened breach of any of the covenants contained in this Article III, in
addition to any other remedy which may be available at law or in equity, the
Corporation shall be entitled to specific performance and injunctive relief. The
Corporation hereby acknowledges that a breach of the Corporation’s covenant
contained in Section 3.5 will cause irreparable damage to the Optionee, the
exact amount of which will be difficult or impossible to ascertain, and that the
remedies at law for any such breach will be inadequate. Accordingly, the
Corporation hereby agrees that, in the event of an actual or threatened breach
of the Corporation’s covenant contained in Section 3.5, in addition to any other
remedy which may be available at law or in equity, the Optionee shall be
entitled to specific performance and injunctive relief. ARTICLE IV OTHER
PROVISIONS Section 4.1 Not a Contract of Employment Nothing in this Agreement or
in the Plan shall (i) confer upon the Optionee any right to continue in the
employ of the Corporation or any of its Subsidiaries, or (ii) interfere with or
restrict in any way the rights of the Corporation or its Subsidiaries, which are
hereby expressly reserved, to discharge the Optionee at any time for any reason
whatsoever, with or without Cause, except pursuant to an employment agreement,
if any, executed by and between the Corporation or any of its Subsidiaries, on
the one hand, and the Optionee, on the other hand, and approved by the Board.
Section 4.2 Construction; Choice of Law; Other Obligations This Agreement shall
be administered, interpreted and enforced under the laws of the state of
Delaware, without regard to conflicts of laws provisions that would give effect
to the 6



--------------------------------------------------------------------------------



 
[ex103cformofoptionagreem007.jpg]
laws of another jurisdiction. The obligations and restrictions set forth in this
Agreement are in addition to and not in lieu of any obligations or restrictions
imposed upon the Optionee under any other agreement or any law or statute
including, but not limited to, any obligations the Optionee may owe under any
law governing trade secrets, any common law duty of loyalty, or any fiduciary
duty. No time or geographic restriction provided above shall affect the
availability or scope of protection afforded to the Corporation’s trade secrets.
Section 4.3 Conformity to Securities Laws The Optionee acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, including
without limitation, Rule 16b-3. Notwithstanding anything herein to the contrary,
the Plan shall be administered, and the Option is granted and may be exercised,
only in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
Section 4.4 Entire Agreement The parties hereto acknowledge that this Agreement
and the Plan set forth the entire agreement and understanding of the parties and
supersede all prior written or oral agreements or understandings with respect to
the subject matter hereof, except that any provisions therein regarding
confidentiality or non-competition remain in full force and effect in favor of
the Corporation and its Subsidiaries as if the agreements containing such
provisions were not so superseded. The obligations imposed by this Agreement are
severable and should be construed independently of each other. The invalidity of
one provision shall not affect the validity of any other provision. If any
provision of this Agreement shall be invalid or unenforceable, in whole or in
part, or as applied to any circumstances, under the laws of any jurisdiction
which may govern for such purpose, then such provision shall be deemed, to the
extent allowed by the laws of such jurisdiction, to be modified or restricted to
the extent and in the manner necessary to render the same valid and enforceable,
either generally or as applied to such circumstance, or shall be deemed
exercised from this Agreement, as the case may require, and this Agreement shall
be construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified or restricted,
or as if such provision had not been originally incorporated herein, as the case
may be. Section 4.5 Amendment The Administrator at any time, and from time to
time, may amend the terms of this Agreement, provided, however, that the rights
of the Optionee shall not be adversely impaired without the Optionee’s written
consent. The Corporation shall provide the Optionee with notice and a copy of
any amendment made to this Agreement Section 4.6 Disputes (Forum; Personal
Jurisdiction; Waiver of Jury Trial) Any dispute or controversy arising under,
out of, or in connection with or in relation to this Agreement or the Plan shall
be brought exclusively in the state, federal, or other courts of the 7



--------------------------------------------------------------------------------



 
[ex103cformofoptionagreem008.jpg]
state of Delaware, and the parties hereby consent and submit to the personal
jurisdiction of those courts. In the event of dispute or litigation, each party
shall pay its own attorney’s fees and expenses, except that, should the Optionee
file suit in a forum other than the state, federal, or other courts of the state
of Delaware, Corporation shall be entitled to recover from the Optionee its
attorney fees and expenses associated with seeking the dismissal or transfer of
the Optionee’s suit. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHTS TO ANY TRIAL BY JURY, IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
UNDER, OUT OF, IN CONNECTION WITH, OR IN RELATION TO THE PLAN OR THIS AGREEMENT.
Section 4.7 Notices All notices, requests, consents and other communications
hereunder to any party hereto shall be deemed to be sufficient if contained in a
written instrument and shall be deemed to have been duly given when delivered in
person, by telecopy, by nationally-recognized overnight courier, or by first
class registered or certified mail, postage prepaid, addressed to such party at
the address set forth below or such other address as may hereafter be designated
in writing by the addressee to the addressor: (i) if to the Corporation, to:
Rexnord Corporation _________________ _________________ Attention: General
Counsel (ii) if to the Optionee, to the Optionee’s home address on file with the
Corporation. Section 4.8 Government and Other Regulations. The obligation to
sell and deliver shares of stock under the Plan shall be subject to all
applicable laws, rules and regulations and the obtaining of all such approvals
by governmental agencies as may be deemed necessary or desirable by the
Corporation, including (without limitation) the satisfaction of all applicable
federal, state and local tax withholding requirements. The Corporation shall
have the power and the right to deduct or withhold, or require the Optionee to
remit to the Corporation, an amount sufficient to satisfy federal, state, and
local taxes (including the Optionee’s FICA obligation) required by law to be
withheld with respect to any taxable event arising or as a result of this
Option. Section 4.9 Counterparts This Agreement may be executed in several
counterparts, including via facsimile transmission, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement. [Signature Page to Follow] 8



--------------------------------------------------------------------------------



 
[ex103cformofoptionagreem009.jpg]
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the day, month and year first set forth above. THE
CORPORATION: Rexnord Corporation By: Print Name: Title: THE OPTIONEE: Signature:
Print Name: Optionee’s Address: Optionee’s Taxpayer Identification Number:
6665444-v3\GESDMS 9



--------------------------------------------------------------------------------



 